   4:19-cv-02171-TMC-TER            Date Filed 11/10/20       Entry Number 94         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

BILLY D. MORRISON, #296920,         )               Civil Action No. 4:19-cv-2171-TMC-TER
a/k/a Billy Devar Morrison, Jr. #256128,
                                    )
                                    )
                     Plaintiff,     )
                                    )
                  -vs-              )
                                    )                                 ORDER
                                    )
SCDC, LEE INFIRMARY, DR. J.         )
McCREE, DR. J. PATE, NURSE          )
D. CAPADONIA, NURSE S.              )
BLACKWELL, and JULIE POWELL,        )
Nursing Supervisor,                 )
                                    )
                     Defendants.    )
___________________________________ )

       Plaintiff has filed a Motion for Appointment of Counsel (ECF No. 55) and Motion for

Temporary Counsel/Investigator (ECF No. 66). In the first motion he states that he is unable to

afford counsel, his imprisonment will greatly limit his ability to litigate this case because it is

complex and will requires significant research and investigation, and he has limited access to the law

library because he is “partially bedridden.” He also states that he has made repeated efforts to obtain

a lawyer to no avail. In his second motion Plaintiff appears to seek appointment of counsel or an

investigator because he needs additional information for service of process on Dr. Pate and Dr.

McCree1 and to add new Defendants. There is no right to appointed counsel in § 1983 cases. Cf.

Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power to

exercise its discretion to appoint counsel for an indigent in a civil action, 28 U.S.C. § 1915(e)(1);

Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such appointment should be allowed only in

       1
           Dr. McCree and Dr. Pate have both been served and have filed Answers (ECF Nos. 62,
88).
   4:19-cv-02171-TMC-TER             Date Filed 11/10/20       Entry Number 94         Page 2 of 2



exceptional cases. Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff has not shown that

any exceptional circumstances exist in this case. This is a typical complaint by a prisoner seeking

to pursue a civil case pro se in federal court, and after a review of the file, this court has determined

that there are no exceptional or unusual circumstances presented which would justify the

appointment of counsel, nor would Plaintiff be denied due process if an attorney were not appointed.

Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984). Accordingly, Plaintiff’s Motion for Appointment

of Counsel (ECF No. 55) and Motion for Temporary Counsel/Investigator (ECF No. 66) are

DENIED.

        IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
                                                        Thomas E. Rogers, III
                                                        United States Magistrate Judge
November 10, 2020
Florence, South Carolina




                                                  -2-
